Citation Nr: 0822763	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for muscle pain in the 
legs, including shin splints, as due to an undiagnosed 
illness.

2.  Entitlement to service connection for muscle pain in the 
arms, as due to an undiagnosed illness.

3.  Entitlement to service connection for muscle pain in the 
back, as due to an undiagnosed illness.

4.  Entitlement to service connection for a left foot 
condition.

5.  Entitlement to service connection for a right foot 
condition.

6.  Entitlement to service connection for intermittent 
bruising and scaling of the skin (claimed as skin condition 
of the hands and arms), as due to undiagnosed illness.

7.  Entitlement to service connection for a thyroid 
condition, as due to undiagnosed illness.

8.  Entitlement to service connection for bronchitis (claimed 
as respiratory problems and pneumonia), as due to undiagnosed 
illness.

9.  Entitlement to service connection for fatigue and lack of 
endurance, as due to an undiagnosed illness.

10.  Entitlement to service connection for reflux esophagitis 
(claimed as acid reflux), as due to an undiagnosed illness.

11.  Entitlement to service connection for headaches, as due 
to undiagnosed illness.

12.  Entitlement to service connection for frequent 
urination, as due to an undiagnosed illness.

13.  Entitlement to service connection for residuals of 
bilateral knee injury, as due to an undiagnosed illness.

14.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) (claimed as trouble 
with mental attitude, short temper, memory loss, and sleep 
disturbances with bad dreams and nightmares), as due to an 
undiagnosed illness.

15.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

16.  Entitlement to an increased rating for residuals of 
right wrist fracture with nontender scars, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
April 1994.  He had service in Southwest Asia from October 
11, 1990 to April 16, 1991 and from August 21, 1992 to 
October 30, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

In August 1999 and August 2000 rating decisions, the RO 
denied service connection for esophagitis, headaches, fatigue 
and lack of endurance, and frequent urination, all as due to 
undiagnosed illness, on the basis that the claims were not 
well grounded.  In September 2002, the veteran requested that 
these claims be readjudicated.  Pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Congress included a 
provision allowing VA to readjudicate claims denied between 
July 14, 1999, and November 9, 2000, as not well grounded 
"as if the denial or dismissal had not been made."  A 
request for readjudication must be received not later than 
two years after November 9, 2000.  In this case, the August 
1999 and August 2000 denials fell within the time period of 
this provision, and the veteran made a timely request for 
readjudication in September 2002.  Accordingly, the issue of 
whether new and material evidence has been presented to 
reopen these claims is not for consideration.

The Board also notes that service connection for shin 
splints, residuals of injuries to the knees, and residuals of 
pneumonia was denied in a July 1994 rating decision.  One of 
the veteran's contentions in the present case is that he has 
a constellation of symptoms as a result of an undiagnosed 
illness attributable to his service in the Persian Gulf.  
Because he now seeks compensation, at least in part, under a 
new theory of entitlement based on a liberalizing regulation, 
the Board will adjudicate the current claims as new claims, 
rather than as an application to reopen the prior claims 
based on new and material evidence.  See Spencer v. Brown, 17 
F.3d 368, 372 (Fed. Cir. 1994) (citing Spencer v. Brown, 4 
Vet. App. 283, 288-89 (1993)).

All of the claims on appeal, with the exception of the claim 
for a higher rating for hemorrhoids, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran does not have hemorrhoids which are large or 
thrombotic irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; nor does he have hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased rating for hemorrhoids 

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's November 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
September 2003 rating decision.  It described evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence (including lay 
statements and medical evidence) might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  That letter did not describe the particular rating 
criteria used in evaluating hemorrhoids.  Although the 
veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
November 2002 letter.  The  flaws in the original letter were 
cured, for the most part, by means of a letter from the RO 
dated in March 2006, and the veteran did not thereafter 
submit any additional, relevant evidence.  While he was still 
not provided with the particular rating criteria used in 
evaluating hemorrhoids, he appears to have actual knowledge 
of these criteria (which were discussed in the September 2003 
rating decision and March 2006 statement of the case), as his 
representative argued that the veteran's hemorrhoids were 
manifested by bleeding.  Further, at the July 2003 VA 
examination, the veteran described the symptoms and their 
frequency and how he self-treated them.  Also, the examiner 
described his condition in detail.  Thus, notwithstanding the 
lack of adequate notice, the veteran provided the required 
evidence.  He thus had a meaningful opportunity to 
participate in the adjudication process.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and examined the veteran.  VA has satisfied 
its assistance duties for the claim being decided.

The veteran's hemorrhoids have been rated as noncompensable 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  In September 
2002, he indicated that he continues to have problems with 
them.  Disability ratings are determined by the application 
of a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board finds that the veteran's disability has not changed 
during the rating period, and so staged ratings are not 
warranted.  

Diagnostic Code 7336 provides a noncompensable rating for 
internal or external hemorrhoids when they are mild or 
moderate.  When they are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, a 10 percent rating is warranted.  When they 
produce persistent bleeding and secondary anemia, or with 
fissures, a 20 percent rating is warranted.  

In this case, on VA examination in July 2003, the veteran 
stated that about 5-6 times a year, he would have a flare-up 
of his hemorrhoids, consisting of mild bleeding, itching, and 
rectal pain.  He denied anal or rectal discharge, fecal 
incontinence, and thrombosed hemorrhoids.  The examination 
revealed one small non-thrombosed external hemorrhoid in the 
anal area, a normal sphincter tone, and no internal lesions.  
His condition was felt to be stable.  A September 2005 VA 
medical record contains an impression of hemorrhoids but no 
clinical findings.  

The VA examination shows that the veteran has one hemorrhoid, 
which is small rather than large, and not thrombotic.  Large 
or thrombotic hemorrhoids are not shown.  Neither is 
persistent bleeding, secondary anemia, or fissures.  In light 
of the above, an increased rating is not warranted under 
Diagnostic Code 7336.  The Board has reviewed the rating 
schedule and finds that no other codes are appropriate.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An increased (compensable) rating for hemorrhoids is denied.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

Service connection claims (other than PTSD) 

In September and November 1997, the veteran stated that he 
had undergone a Persian Gulf protocol examination at the 
Tuskegee VA Medical Center (VAMC) in 1996 and had been 
treated at that facility for the past two years.  It appears 
that efforts to obtain these records were unsuccessful.  
Additional efforts should be undertaken to obtain these 
records on remand, as they could be pertinent to the service 
connection issues on appeal.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).   

In the September 2003 rating decision on appeal, the RO 
denied service connection for esophagitis, headaches, fatigue 
and lack of endurance, and frequent urination, all as due to 
undiagnosed illness, on the basis that new and material 
evidence had not been submitted.  The VCAA letter mailed to 
the veteran in November 2002 explained to him that these 
claims, as well as claims for service connection for leg pain 
and residuals of pneumonia and an injury to the knees, had 
previously been denied and that he had to submit new and 
material evidence to reopen the claims.  However, for the 
reasons explained in the Introduction, these claims are 
properly addressed on the merits, and the issue of new and 
material evidence is not for consideration.  Accordingly, on 
remand the veteran should be afforded appropriate VCAA 
notice.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).

The service medical records show that he veteran complained 
of bilateral knee pain in October 1989 and in January and 
February 1990, and of right knee problems in June and July 
1990.  Post-service, left knee laxity is reported in December 
2003 and right knee sprain in May 2004.  On remand, the 
veteran should be provided a VA examination with a medical 
opinion as to whether it is at least as likely as not that he 
has current knee disorders which are related to service.  See 
38 C.F.R. § 3.159(c)(4).  

A December 1992 service medical record shows complaints of 
pain to the lateral borders of the veteran's right foot which 
had begun two days beforehand while running.  The veteran's 
right foot was mottled with slight edema over the dorsal 
metatarsal area.  No fracture was seen.  On separation 
examination in June 1993, the veteran gave a history of foot 
trouble.  He currently has a diagnosis of plantar fasciitis 
of the feet, as reflected by the July 2003 VA examination 
report.  An examination with a medical opinion indicating 
whether it is at least as likely as not that the veteran's 
current plantar fasciitis is related to service is necessary.  
38 C.F.R. § 3.159 (2007).  

Additionally, the veteran was treated for shin splints on 
several occasions during service.  A bone scan in October 
1989 revealed findings in the left and right tibia which 
could have been sites of stress fractures in the past.  In 
November 1989, the veteran was treated for diarrhea.  In 
January 1990, he complained of low back pain for two days and 
was diagnosed as having lumbar strain.  In February 1990, he 
sought treatment for headaches and vomiting.  He was also 
diagnosed as having contact dermatitis in May 1992.  The 
veteran complained of back pain, a stomach ache, and a cough 
in June 1992.  He was diagnosed as having lower lobe 
pneumonia.

After his separation from service, the veteran was diagnosed 
as having reflux esophagitis in May 1994.  Other post-service 
diagnoses include recurrent bronchitis, tension headaches, 
gastroesophageal reflux disease, and keratoderma.  An 
examination with a medical opinion indicating whether it is 
at least as likely as not that any of these disabilities is 
related to service is necessary.  38 C.F.R. § 3.159 (2007).  

Concerning the veteran's claims for service connection for 
arm pain, frequent urination, and fatigue and lack of 
endurance, additional VA examination is also warranted.  

PTSD

The RO denied service connection for PTSD in August 1999.  
The veteran did not appeal that decision, and so it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  In order to reopen that claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108 (West 2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in pertinent part, that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA by 
means of a specific notice letter to (1) notify the veteran 
of the evidence and information necessary to reopen the 
claim, (i.e., describe what new and material evidence is); 
(2) notify the veteran of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the veteran of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  The RO 
has not given the veteran the notice required by Kent for his 
PTSD claim, and this should be accomplished.

Further, in November 1997 the veteran indicated that because 
of problems with his temper, he saw a Chaplain during service 
in 1993 and 1994 at Fort Hood, Texas, when he was attached to 
Charlie Co. 2/5 Cav.  On remand, the RO/AMC should contact 
the National Personnel Records Center, and/or any other 
appropriate source, and attempt to obtain these records.  The 
RO should also make arrangements to obtain the veteran's 
complete service personnel records.

Higher rating for right wrist

The veteran's right wrist fracture disability is rated based 
on limitation of motion.  He currently has a 10 percent 
rating, which is the highest rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 for limitation of motion of the wrist.  
If he has right wrist ankylosis, a higher rating could be 
assigned under Diagnostic Code 5214.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The July 2003 VA examination showed that he had 60 
degrees of right wrist dorsiflexion, 55 degrees of palmar 
flexion, 45 degrees of ulnar deviation, and 20 degrees of 
radial deviation.  However, in a May 2004 VA medical record, 
it is reported that his right wrist was "immobile".  As his 
right wrist disability may have increased in severity, 
another VA examination should be conducted to determine the 
current severity of his right wrist disability.  Additional 
VA medical records of treatment since December 2005 which 
might support an increased rating should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the 
information and evidence not of record 
(1) that is necessary to reopen his 
claim for service connection for PTSD; 
(2) that VA will seek to obtain; and 
(3) that he is expected to provide.  

This notice should include an 
explanation of the basis for the 
previous denial in August 1999 and what 
the evidence must show in order to 
reopen this veteran's particular claim.

2.  Inform the veteran of the 
information and evidence not of record 
(1) that is necessary to substantiate 
his claims for service connection a 
left foot condition; a right foot 
condition; muscle pain in the legs, 
including shin splints, as due to 
undiagnosed illness; muscle pain in the 
arms, as due to undiagnosed illness; 
muscle pain in the back, as due to an 
undiagnosed illness; intermittent 
bruising and scaling of the skin 
(claimed as skin condition of the hands 
and arms), as due to undiagnosed 
illness; a thyroid condition, as due to 
undiagnosed illness; bronchitis 
(claimed as respiratory problems and 
pneumonia), as due to undiagnosed 
illness; fatigue and lack of endurance, 
as due to an undiagnosed illness; 
reflux esophagitis (claimed as acid 
reflux), as due to an undiagnosed 
illness; headaches, as due to 
undiagnosed illness; frequent 
urination, as due to an undiagnosed 
illness; and residuals of bilateral 
knee injury, as due to an undiagnosed 
illness; (2) that VA will seek to 
obtain; and (3) that he is expected to 
provide.  

3.  Contact the NPRC, and/or any other 
appropriate source, and request copies 
of the veteran's 

(a) complete service personnel records; 
and 

(b) complete service medical records, 
including any records of visits with a 
Chaplain in 1993 and 1994 at Fort Hood, 
Texas, when he was attached to Charlie 
Co. 2/5 Cav.

4.  Make arrangements to obtain the 
veteran's complete treatment records 
(including any archived records) dated 
from 1994 to 1999, including a Persian 
Gulf protocol examination that was 
conducted in 1996, from the Tuskegee 
and Montgomery VA treatment facilities.  
If these records are not available, a 
negative reply is required.

5.  Make arrangements to obtain the 
veteran's complete VA treatment records 
dated from December 2005 forward, from 
the Dublin and Albany, Georgia, VA 
treatment facilities.

6.  Thereafter, schedule the veteran 
for VA orthopedic, skin, respiratory, 
gastrointestinal, neurological, and 
genitourinary examinations, as well as 
an appropriate VA examination to assess 
chronic fatigue syndrome.

The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiners prior to the 
requested examinations.  The examiners 
should indicate in the reports that the 
claims file was reviewed.  

All necessary tests in order to 
determine the correct diagnoses as 
determined by the examiners are to be 
done.  

Orthopedic 

The orthopedic examiner should state 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that any current right or left 
foot disorder (i.e., plantar 
fasciitis), leg disorder (i.e., shins 
splints and/or tibial stress 
fractures), low back disorder, right 
knee disorder, or left knee disorder 
had its onset during active service or 
is related to any in-service disease or 
injury.

If there are any objective indications 
of foot pain, knee pain, low back pain, 
leg pain, or arm pain that cannot be 
attributed to any organic or 
psychological cause, the examiner 
should so state.  

The examiner should identify any 
abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.

The orthopedic examiner should also 
identify all residuals attributable to 
the veteran's service- connected 
residuals of a right wrist fracture 
with nontender scars.  The examiner 
should report the range of motion 
measurements for the right wrist in 
degrees, and should also indicate what 
would be the normal range of motion.  
All limitation of function must be 
identified.  The examiner should state 
whether there is any evidence of 
ankylosis of the wrist, and if so, 
indicate what degree of flexion, 
extension, ulnar, and radial deviation 
it is fixed in.  

The examiner should also describe the 
veteran's right wrist scars in detail.

Gastrointestinal

The gastrointestinal examiner should 
state whether it is at least as likely 
as not (i.e., a likelihood of 50 
percent or greater) that any current 
gastrointestinal disorder (i.e., GERD, 
esophagitis, etc.) had its onset during 
active service or is related to any in-
service disease or injury.

If there are any objective indications 
of gastrointestinal symptoms that 
cannot be attributed to any organic or 
psychological cause, the examiner 
should so state.  The examiner should 
identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical 
diagnosis.

Neurological

The neurological examiner should state 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that any current headache 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.

If there are any objective indications 
of headache symptoms that cannot be 
attributed to any organic or 
psychological cause, the examiner 
should so state.  The examiner should 
identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical 
diagnosis.

Genitourinary

The genitourinary examiner should state 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the veteran's claimed 
urinary frequency, hematuria, 
bacteruria, etc., can be ascribed to 
any known clinical diagnosis.  

If there are any objective indications 
of genitourinary symptoms that cannot 
be attributed to any organic or 
psychological cause, the examiner 
should so state.  The examiner should 
identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical 
diagnosis.

Fatigue

The examiner should state whether it is 
at least as likely as not (i.e., a 
likelihood of 50 percent or greater) 
that the veteran's claimed fatigue can 
be ascribed to any known clinical 
diagnosis.  

If there are any objective indications 
of fatigue that cannot be attributed to 
any organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical 
diagnosis.

The examiner should state whether it is 
at least as likely as not (i.e., a 
likelihood of 50 percent or greater) 
that the veteran has an undiagnosed 
illness, primarily manifested by signs 
or symptoms involving fatigue, 
including a medically unexplained 
chronic multisymptom illness, such as 
chronic fatigue syndrome, as a 
consequence of his service in the 
Persian Gulf War.



Skin

The skin examiner should state whether 
it is at least as likely as not (i.e., 
a likelihood of 50 percent or greater) 
that any current skin disorder (i.e., 
keratoderma, etc.) had its onset during 
active service or is related to any in-
service disease or injury.

If there are any objective indications 
of skin symptoms that cannot be 
attributed to any organic or 
psychological cause, the examiner 
should so state.  The examiner should 
identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical 
diagnosis.

Respiratory

The respiratory examiner should state 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that any current respiratory 
disorder (i.e., bronchitis, etc.) had 
its onset during active service or is 
related to any in-service disease or 
injury.

If there are any objective indications 
of respiratory symptoms that cannot be 
attributed to any organic or 
psychological cause, the examiner 
should so state.  The examiner should 
identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical 
diagnosis.

The examiners must provide 
comprehensive reports including 
complete rationales for all opinions 
and conclusions reached.

7.  Finally, readjudicate each of the 
veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


